      Case 9:20-cv-00245-LEK-DJS Document 13 Filed 09/08/20 Page 1 of 17




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

ANGEL BORGES,

                              Plaintiff,

       -against-                                             9:20-CV-245 (LEK/DJS)

SCHENECTADY COUNTY, et al.,

                              Defendants.


                           MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Angel Borges commenced this action by filing a pro se civil rights complaint pursuant to

42 U.S.C. § 1983, together with an application for leave to proceed in forma pauperis (“IFP”).

Dkt. No. 2 (“Complaint”); Dkt. No. 7 (“IFP Application”).1 By Decision and Order filed April

29, 2020, this Court granted Plaintiff’s IFP Application, but following review of the Complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b), found that it was subject to

dismissal for failure to state a claim upon which relief may be granted. Dkt. No. 10 (“April 2020

Order”). In light of Plaintiff’s pro se status, he was afforded an opportunity to submit an amended

complaint. Id. at 10–12.

       Presently before the Court is Plaintiff’s amended complaint. Dkt. No. 11 (“Amended

Complaint”). Plaintiff asserts claims under § 1983 arising from his incarceration in the

       1
          This action was originally commenced in the Southern District of New York. By Order
filed on February 27, 2020, the Honorable Colleen McMahon of the Southern District of New
York transferred the action to this District. Dkt. No. 4. Transfer was completed on March 5,
2020. Dkt. No. 5. Thereafter, Plaintiff's initial application to proceed IFP was denied as
incomplete and the action was administratively closed. Dkt. No. 6. Plaintiff then timely filed his
IFP Application, together with an inmate authorization form, and this action was re-opened. Dkt.
No. 7–9.
      Case 9:20-cv-00245-LEK-DJS Document 13 Filed 09/08/20 Page 2 of 17



Schenectady County Jail against an unnamed doctor, five unnamed nurses, Correction Sergeant

Catalano, and Schenectady County. See generally id.

II.    SUFFICIENCY OF THE AMENDED COMPLAINT

       A. The Complaint and April 2020 Order

       In the original Complaint, Plaintiff asserted claims against Schenectady County Jail,

Schenectady County Jail Medical Services, “an employee of Corr. Med. Inc., whose identity

cannot [be determined,]” and various “Doe” officials employed at the Schenectady County Jail,

based on alleged wrongdoing that occurred while Plaintiff was incarcerated at that facility. See

generally Compl. The Court construed the Complaint to assert medical indifference claims

against the aforementioned defendants. See April 2020 Order at 5.2,3

       Following review of the Complaint pursuant to §§ 1915(e)(2)(B) and 1915A(b),

Plaintiff’s claims were dismissed without prejudice for failure to state a claim upon which relief

may be granted. See April 2020 Order at 7–11.

       B. Review of the Amended Complaint

       The following facts, alleged in the Amended Complaint, are assumed to be true. See Vega

v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 76 (2d Cir. 2015).

       On September 19, 2019, Plaintiff was arrested, arraigned, and “brought to [Schenectady]


       2
         Because it was unclear from the Complaint whether Plaintiff was a pretrial detainee or
convicted prisoner at the time of the events giving rise to his claims, the Court did not specify
whether Plaintiff’s medical indifference claims arose under the Eighth or Fourteenth
Amendments.
       3
         The Court construed the claim against Schenectady County Jail to be asserted against
Schenectady County. April 2020 Order at 5–6. In so doing, the Court explained that the Jail is
merely an administrative arm of the municipality, without a legal identity separate and apart from
the municipality, and therefore cannot sue or be sued. Id.

                                                 2
      Case 9:20-cv-00245-LEK-DJS Document 13 Filed 09/08/20 Page 3 of 17



County Jail for processing.” Am. Compl. at 7.4 The next day, Plaintiff “complained of chest

pains[.]” Id. Plaintiff was assessed by one or more unidentified officials, and thereafter

transported by ambulance to an outside hospital. Id. While at the hospital, Plaintiff underwent

“numerous test[s]” and was given “an IV and medication” to lower his blood pressure. Id.

Plaintiff remained at the hospital for approximately ten hours. Id.

       Upon returning to the jail, Plaintiff “was told by the staff in medical that if anything else

were to occur[,]” he should “let the floor officer know immediately.” Am. Compl. at 7. Plaintiff

was then escorted back to his cell and placed “under observation by a correctional officer for the

following 24 hours.” Id.

       Roughly seven to ten days after Plaintiff’s hospital visit, his left arm “went numb” and he

experienced “severe chest pains[.]” Am. Compl. at 7. Plaintiff advised the floor officer of his

condition and was then taken to the medical facility in a wheelchair. Id. Upon arriving at the

medical facility, a nurse (“Nurse Jane Doe #1”) tested Plaintiff’s blood pressure, which was

“238.” Id.5 Nurse Jane Doe #1 gave Plaintiff “aspirin and nitro[,]” and then contacted Doctor


       4
         Page numbers cited herein refer to those generated by the Court’s electronic filing
system (“ECF”).
       5
           The Amended Complaint does not identify this nurse as a defendant and fails to provide
any details or description regarding this nurse or any other nurse who evaluated Plaintiff during
his subsequent visits to the medical facility. Instead, with respect to each visit to the medical
facility described in the Amended Complaint, Plaintiff alleges only that he was seen by a “nurse.”
See Am. Compl. at 7–9. Thus, it is unclear whether Plaintiff was evaluated by the same nurse
multiple times in his multiple visits to the medical facility. However, because Plaintiff has named
five “Doe” nurses as defendants, and the Amended Complaint identifies only three occasions
when Plaintiff was evaluated by a nurse at the Schenectady County Jail, the Court has assumed,
for purposes of this Memorandum-Decision and Order only, that (1) Plaintiff was never
evaluated more than once by the same nurse during his confinement at Schenectady County Jail,
and that (2) each “nurse” who allegedly evaluated Plaintiff at the Schenectady County Jail was
intended to be identified as a “Doe” defendant.

                                                 3
       Case 9:20-cv-00245-LEK-DJS Document 13 Filed 09/08/20 Page 4 of 17



John Doe. Id. After speaking with Doctor John Doe, Nurse Jane Doe #1 advised Plaintiff that the

doctor had ordered that he be returned to his cell. Id. Nurse Jane Doe #1 further stated that

although she knew Plaintiff did not feel well, she was “obligated to do as the doctor said.” Id.

        The following week, Plaintiff “again . . . had numbness in [his] left arm and . . . severe

chest pains.” Am. Compl. at 7. Plaintiff advised the floor officer and was thereafter escorted to

the medical facility. Id. At the medical facility, a nurse (“Nurse Jane Doe #2”) tested Plaintiff’s

blood pressure, which was “well over 200[.]” Id. Plaintiff told Nurse Jane Doe #2 “that the pain

in [his] arm and chest was worse than the prior week.” Id. at 7–8. Plaintiff was “given aspirin and

nitro again,” and Nurse Jane Doe #2 called Doctor John Doe, who ordered that Plaintiff be

returned to his cell. Id. at 8.

        The following week, Plaintiff was seen by Doctor John Doe at the jail. Am. Compl. at 8.

Doctor John Doe “put [Plaintiff] on a different and higher dose of medication, which only

compounded the pain [he] was already in.” Id. Plaintiff stopped taking this newly prescribed

medication after approximately three weeks, and sought to file a grievance, but was told by “the

Corrections staff, medical staff and the Sergeants . . . that [he] cannot grieve this issue.” Id.

        On November 28 and 29, 2019, Plaintiff again experienced chest pains and numbness in

his left arm. Am. Compl. at 8. Plaintiff “told medical that [he] needed to go to the hospital again

and was told no.” Id. Correction Sergeant Catalano and a nurse (“Nurse Jane Doe #3”) then

arrived at Plaintiff’s cell, at which point Plaintiff told them that he had experienced pain in his

arm and chest for “too long” and needed to be brought to the hospital. Id. Instead, Plaintiff was

escorted to the medical facility. Id.

        Upon Plaintiff’s arrival at the medical facility, Nurse Jane Doe #3 tested Plaintiff’s blood



                                                   4
      Case 9:20-cv-00245-LEK-DJS Document 13 Filed 09/08/20 Page 5 of 17



pressure, which was “240.” Am. Compl. at 8. Nurse Jane Doe #3 gave Plaintiff “4 nitro pills”

and informed him that she believed he “should be in the hospital” but that this decision was up to

Doctor John Doe. Id. Thereafter, Doctor John Doe ordered that Plaintiff be returned to his cell.

Id.

       While escorting Plaintiff back to his cell, Catalano “pulled [him]” and “harass[ed] [him]

in the elevator[,]” telling Plaintiff that he “should just die and get it over with.” Am. Compl. at 8.

Catalano also wrote Plaintiff a misbehavior report for “disrespecting him, the nurse[,] and [an

unidentified correction officer]” by requesting transport to a hospital. Id.

       On December 5, 2019, Plaintiff was sentenced to two and one half years’ imprisonment

with two years of post-release supervision. Am. Compl. at 8.6

       On December 9, 2019, Plaintiff “woke up with really bad chest pains[.]” Am. Compl. at

9. Plaintiff advised “staff” and was told that he “didn’t have to worry because [he] was being

transferred to Downstate [Correctional Facility].” Id. Later that day, Plaintiff was transported to

Downstate Correctional Facility. Upon arrival, Plaintiff informed an unidentified correction

official that Plaintiff was “having severe chest pains and numbness in [his] left arm.” Id.

       The next day, Plaintiff “went for processing in medical and told the nurse [he] was having

chest pain and [his] left arm was numb[.]” Am. Compl. at 9. Plaintiff was “given an EKG[,]”

after which the nurse stated, “something is wrong[.]” Id. The nurse then contacted a doctor, who

reviewed Plaintiff’s medical records and EKG. Id. Thereafter, Plaintiff was transported to a local

hospital by ambulance. Id.

       Eventually, Plaintiff underwent bypass surgery. Am. Compl. at 9.


       6
           The Amended Complaint fails to allege when Plaintiff became a convicted prisoner.

                                                  5
      Case 9:20-cv-00245-LEK-DJS Document 13 Filed 09/08/20 Page 6 of 17



       In addition to the aforementioned defendants, Plaintiff also names Schenectady County,

Nurse Jane Doe #4, and Nurse Jane Doe #5 as defendants. See Am. Compl. at 2–3.

       Liberally construed, the Amended Complaint asserts a Fourteenth Amendment medical

indifference claim against each defendant, and a Fourteenth Amendment excessive force claim

against Catalano.7 Plaintiff seeks monetary relief. Am. Compl. at 11.

       C. Analysis

       Because Plaintiff is proceeding IFP and is an inmate suing one or more government

employees, his Amended Complaint must be reviewed in accordance with §§ 1915(e)(2)(B) and

1915A(b). The legal standard governing the dismissal of a pleading for failure to state a claim

pursuant to §§ 1915(e)(2)(B) and 1915A(b) was discussed at length in the April 2020 Order,

familiarity with which is assumed. See April 2020 Order at 2–4.

               1. Nurse Jane Doe #4 and Nurse Jane Doe #5

       As noted in the April 2020 Order, “‘where a defendant is listed in the caption, but the

body of the complaint fails to indicate what the defendant did to the plaintiff,’ the complaint has

failed to state a claim against that defendant.” April 2020 Order at 9 (quoting Cipriani v.

Buffardi, No. 06-CV-889, 2007 WL 607341, at *1 (N.D.N.Y. Feb. 20, 2007) (citing Gonzalez v.

City of New York, No. 97-CV-2246, 1998 WL 382055, at *2 (S.D.N.Y. July 9, 1998))).

       As discussed, see supra note 5, the Amended Complaint fails to describe the nurse who

evaluated Plaintiff during each of his three alleged visits to the medical facility, and fails to

specify whether Plaintiff was seen by one or multiple nurses during his visits. However, even



       7
          The Court assumes, for purposes of this Memorandum-Decision and Order only, that
Plaintiff was a pretrial detainee at the time of the alleged events giving rise to his claims.

                                                   6
      Case 9:20-cv-00245-LEK-DJS Document 13 Filed 09/08/20 Page 7 of 17




assuming, as the Court has, that Plaintiff was evaluated by a different nurse during each of the

three occasions that he was allegedly taken to the medical facility, the Court has no basis to

plausibly infer that Plaintiff received medical attention from more than three nurses during his

confinement at Schenectady County Jail.

       Accordingly, Plaintiff’s § 1983 claims against Nurse Jane Doe #4 and Nurse Jane Doe #5

are dismissed pursuant to §§ 1915(e)(2)(B) and 1915A(b) for failure to state a claim upon which

relief may be granted.

                2. Municipal Liability

       In the April 2020 Order, the Court dismissed Plaintiff’s § 1983 claims against

Schenectady County, because the Complaint failed to allege that any of the wrongdoing

described in the Complaint occurred pursuant to a policy or custom of the Schenectady County

Jail. See April 2020 Order at 7. The legal standard governing a claim for municipal liability was

discussed at length in the April 2020 Order, familiarity with which is assumed. See April 2020

Order at 5–7.

       As with the original Complaint, the Amended Complaint lacks any allegations that

plausibly suggest that any of the alleged wrongdoing occurred pursuant to a policy or custom of

the Schenectady County Jail.

       Accordingly, and for the reasons discussed in the April 2020 Order, Plaintiff’s municipal

liability claims are dismissed without prejudice pursuant to §§ 1915(e)(2)(B) and 1915A(b) for

failure to state a claim upon which relief may be granted.

                3. Excessive Force Claim

       Assuming, for purposes of this Memorandum-Decision and Order only, that Plaintiff was


                                                 7
       Case 9:20-cv-00245-LEK-DJS Document 13 Filed 09/08/20 Page 8 of 17




a pretrial detainee at the time of the events giving rise to his claims, Plaintiff “receive[d]

protection against mistreatment at the hands of prison officials under . . . the Due Process Clause

of the Fourteenth Amendment[.]” Caiozzo v. Koreman, 581 F.3d 63, 69 (2d Cir. 2009), overruled

on other grounds by Darnell v. Pineiro, 849 F.3d 17, 35 (2d Cir. 2017); see also Kingsley v.

Hendrickson, 135 S.Ct. 2466, 2470–71 (2015).

        In Kingsley, the Supreme Court distinguished between Eighth and Fourteenth

Amendment excessive force claims, holding that a pretrial detainee need not demonstrate that an

officer accused of using excessive force was subjectively aware that his use of force was

unreasonable. See 135 S.Ct. at 2470–71. Rather, “to prove an excessive force claim, a pretrial

detainee must show . . . only that the officers’ use of that force was objectively unreasonable.” Id.

at 2473.8 In making that objective determination, the court must view the matter from “the

perspective of a reasonable officer on the scene,” and consider “the relationship between the need

for the use of force and the amount of force used; the extent of the plaintiff’s injury; any effort

made by the officer to temper or limit the amount of force; the severity of the security problem at

issue; the threat reasonably perceived by the officer; and whether the plaintiff was actively

resisting.” Id.

        “Additionally, claims for excessive force under the Fourteenth Amendment must involve

force that is either ‘more than de minimis’ or ‘repugnant to the conscience of mankind.’” Lewis


        8
          This objective reasonability standard is also applicable to excessive force claims
brought under the Fourth Amendment. See, e.g., Jackson v. City of White Plains, No.
05-CV-0491, 2015 WL 4739762, at *4 (S.D.N.Y. Aug. 7, 2015) (“[W]hether or not the Court
applies the Fourteenth Amendment standard [to plaintiff’'s excessive force claim] . . . or the
Fourth Amendment standard . . . , the outcome is now the same—Plaintiff’s claim is to be
analyzed using an objectively reasonable standard, without regard to the subjective intent of the
Defendants.”).

                                                   8
      Case 9:20-cv-00245-LEK-DJS Document 13 Filed 09/08/20 Page 9 of 17




v. Huebner, No. 17-CV-8101, 2020 WL 1244254, at *5 (S.D.N.Y. Mar. 16, 2020) (quoting

United States v. Walsh, 194 F.3d 37, 48 (2d Cir. 1999) (internal citation and quotation marks

omitted)); see also Lynch v. City of New York, No. 18-CV-1247, 2020 WL 1036620, at *7–8 (2d

Cir. Mar. 4, 2020) (explaining that “there is a de minimis level of imposition with which the

Constitution is not concerned,” and holding that a protestor who was detained for five hours and

punitively denied food, drink, and access to a bathroom failed to state a Fourteenth Amendment

claim (internal citation and quotation marks omitted)); cf. Graham v. Connor, 490 U.S. 386,

396–98 (1989) (explaining that “[n]ot every push or shove, even if it may later seem unnecessary

in the peace of a judge’s chambers, violates the Fourth Amendment[,]” and that “[a]n officer’s

evil intentions will not make a Fourth Amendment violation out of an objectively reasonable use

of force; nor will an officer’s good intentions make an objectively unreasonable use of force

constitutional”).

        Moreover, verbal harassment and name calling, absent physical injury, are not

constitutional violations cognizable under § 1983. See Purcell v. Coughlin, 790 F.2d 263, 265

(2d Cir. 1986) (per curiam); Aziz Zarif Shabazz v. Pico, 994 F. Supp. 460, 474 (S.D.N.Y. 1998)

(“verbal harassment or profanity alone, unaccompanied by any injury no matter how

inappropriate, unprofessional, or reprehensible it might seem, does not constitute the violation of

any federally protected right and therefore is not actionable under 42 U.S.C. § 1983”) (internal

quotation marks omitted); see also Rivera v. Goord, 119 F. Supp. 2d 327, 342 (S.D.N.Y. 2000)

(collecting cases); Baskerville v. Goord, No. 97-CV-6413, 2000 WL 897153, at *3 (S.D.N.Y.

July 6, 2000) (“Mere verbal abuse or the use of . . . slurs or epithets reflecting . . . prejudice,

although reprehensible, does not form the basis of a claim pursuant to § 1983.”). Indeed, “[t]he


                                                   9
     Case 9:20-cv-00245-LEK-DJS Document 13 Filed 09/08/20 Page 10 of 17




protection afforded by section 1983 is not as extensive as that afforded by the common law tort

action for assault and, even at common law, ‘mere words, however violent, are held not to

amount to an assault.’” St. Germain v. Goord, No. 96-CV-1560, 1997 WL 627552, at *3

(N.D.N.Y. Oct. 8, 1997) (quoting Johnson v. Glick, 481 F.2d 1028, 1033 n.7 (2d Cir. 1973), cert.

denied, 414 U.S. 1033 (1973)).

       The Amended Complaint fails to allege facts that plausibly suggest that Catalano’s words

or actions subjected Plaintiff to harm rising to the level of a constitutional violation. Mere verbal

abuse, see Am. Compl. at 8 (alleging that Catalano told Plaintiff he “should just die and get it

over with”), cannot in itself constitute excessive force under the Fourteenth Amendment. See,

e.g., Purcell, 790 F.2d at 265. And although Plaintiff alleges that Catalano “pulled” him, see Am.

Compl. at 8, the Amended Complaint does not explain how or for how long Plaintiff was

“pull[ed,],” whether any injuries resulted, or any other facts necessary for the Court to determine

whether this use of force was “more than de minimus” or objectively unreasonable. See id.; see

also Walsh, 194 F.3d at 48; Kingsley, 135 S.Ct. at 2470–71. Without more detail, Plaintiff thus

cannot state a Fourteenth Amendment use-of-force claim.

       Accordingly, Plaintiff’s Fourteenth Amendment use-of-force claim against Catalano is

dismissed pursuant to §§ 1915(e)(2)(B) and 1915A(b) for failure to state a claim upon which

relief may be granted.

               4. Medical Indifference Claims Against the Individual Defendants

       To state a claim for deliberate indifference to serious medical needs, a pretrial detainee

must satisfy a two-pronged test. First, “the alleged deprivation of adequate medical care must be

‘sufficiently serious.’” Lloyd v. City of New York, 246 F. Supp. 3d 704, 717 (S.D.N.Y. 2017)


                                                 10
     Case 9:20-cv-00245-LEK-DJS Document 13 Filed 09/08/20 Page 11 of 17




(quoting Spavone v. N.Y. State Dep’t of Corr. Servs., 719 F.3d 127, 139 (2d Cir. 2013)).

Second, the defendant must act with a “sufficiently culpable state of mind.” Hathaway v.

Coughlin, 99 F.3d 550, 553 (2d Cir. 1996).

       The objective prong requires “that the alleged deprivation of medical treatment is, in

objective terms, ‘sufficiently serious’—that is, the prisoner must prove that his medical need was

‘a condition of urgency, one that may produce death, degeneration, or extreme pain.’” Johnson v.

Wright, 412 F.3d 398, 403 (2d Cir. 2005) (quoting Hemmings v. Gorczyk, 134 F.3d 104, 108 (2d

Cir. 1998)). To determine whether inadequate care is “sufficiently serious,” a court must

“examine how the offending conduct is inadequate and what harm, if any, the inadequacy has

caused or will likely cause the prisoner.” Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006).

“Where a plaintiff alleges that inadequate care was provided—instead of alleging a failure to

provide any treatment—the inquiry focuses on ‘the particular risk of harm faced by a prisoner

due to the challenged deprivation of care, rather than the severity of the prisoner’s underlying

medical condition, considered in the abstract.’” Revels v. Corr. Med. Care, Inc., No. 17-CV-88,

2018 WL 1578157, at *4 (N.D.N.Y. Mar. 28, 2018) (quoting Smith v. Carpenter, 316 F.3d 178,

186 (2d Cir. 2003)); see also Ray v. Zamilus, No. 13-CV-2201, 2017 WL 4329722, at *8

(S.D.N.Y. Sept. 27, 2017) (finding that where a “plaintiff suffered from a delay in treatment,

rather than a complete lack of treatment, the objective element must be satisfied by harm that

resulted from the delay”).

       “Until very recently, the second, or mens rea, prong—the defendant’s ‘sufficiently

culpable state of mind’—was assessed subjectively in claims brought under both the Eighth and

the Fourteenth Amendments.” Davis v. McCready, 283 F. Supp. 3d 108, 116 (S.D.N.Y. 2017)


                                                11
     Case 9:20-cv-00245-LEK-DJS Document 13 Filed 09/08/20 Page 12 of 17



(quoting Spavone, 719 F.3d at 138). However, in light of the Supreme Court’s ruling in

Kingsley, “the mens rea prong of a deliberate indifference claim brought by a pretrial detainee is

now to be assessed objectively.” Id. at 117; Lloyd, 246 F. Supp. 3d at 719. Thus, “rather than ask

whether the charged official ‘kn[ew] of and disregard[ed] an excessive risk to inmate health or

safety,’ courts are to instead determine whether the official ‘knew, or should have known’ that

his or her conduct ‘posed an excessive risk to health or safety.’” Lloyd, 246 F. Supp. 3d at 719

(quoting Darnell, 849 F.3d at 33, 35).

       At this early stage of the proceeding, the Court finds that a response to Plaintiff’s

Fourteenth Amendment medical indifference claims is warranted from Nurse Jane Doe #2, Nurse

Jane Doe #3, and Doctor John Doe, based on Plaintiff’s allegations that these defendants

continually declined to send Plaintiff to the hospital despite a recurring emergency health

condition. See Am. Compl. at 7–8.

       The Court, however, reaches a different conclusion with respect to Plaintiff’s medical

indifference claims against Nurse Jane Doe #1 and Catalano.

       With regard to Nurse Jane Doe #1 (assuming that this is a different person from Nurse

Jane Doe #2 and Nurse Jane Doe #3, see supra note 5), Plaintiff alleges that she checked his

blood pressure following his complaints of numbness in his left arm and chest pains, gave him

“aspirin and nitro[,]” and then contacted Doctor John Doe, who recommended that Plaintiff be

returned to his cell. Id. at 7. These allegations suggest that Nurse Jane Doe #1 took reasonable

steps to treat Plaintiff, even if they were, as Plaintiff suggests, based on a misunderstanding of

the nature of Plaintiff’s condition. The Amended Complaint alleges that roughly one week

earlier, Plaintiff had undergone a 10-hour evaluation at a hospital, and the Amended Complaint



                                                 12
      Case 9:20-cv-00245-LEK-DJS Document 13 Filed 09/08/20 Page 13 of 17



lacks any allegations that plausibly suggest that he was diagnosed with a condition of urgency or

recommended for any surgical procedure at that time. Thus, the Court has no basis to plausibly

infer from the allegations in the Amended Complaint that Nurse Jane Doe #1 knew or should

have known that Plaintiff was suffering from a condition of urgency that would not improve with

the medication she issued such that her alleged decision to follow Doctor John Doe’s directive to

return Plaintiff to his cell plausibly suggests objective deliberate indifference. See Darby v. New

York City Health & Hosps. Corp., No. 18-CV-2869, 2019 WL 1994490, at *5–6 (E.D.N.Y. May

6, 2019) (finding that a dental associate’s failure to refer plaintiff to a specialist in response to

complaints about pain near his gums that was ultimately determined to be a “large mass” that

required surgical extraction did not satisfy mens rea prong of Fourteenth Amendment medical

indifference claim, because the complaint lacked allegations that defendant knew or should have

known that plaintiff’s condition presented an “excessive risk” to plaintiff’s health, and because

the failure to adequately diagnose a condition is not a basis for finding objective deliberate

indifference); Ward v. Coley, No. 18-CV-2382, 2019 WL 977887, at *6 (S.D.N.Y. Feb. 28,

2019) (finding allegations of dissatisfaction with medical treatment insufficient to satisfy the

mens rea prong of a Fourteenth Amendment medical indifference claim).

        With regard to Catalano, the Amended Complaint lacks any allegations that plausibly

suggest that he, as a non-medical professional, had any way of knowing that the medical

treatment Plaintiff received on or about November 29, 2019 would not improve Plaintiff’s

condition such that his alleged decision to follow, rather than oppose, Doctor John Doe’s

directive to return Plaintiff to his cell amounted to objective deliberate indifference. See, e.g.,

Trapani v. Dagostino, No. 18-CV-0805, 2019 WL 5149795, at *8 (N.D.N.Y. June 10, 2019) (“At



                                                   13
     Case 9:20-cv-00245-LEK-DJS Document 13 Filed 09/08/20 Page 14 of 17



most, plaintiff’s allegations plausibly suggest that defendant Robistow relied on the medical

opinion of defendant Wood in not removing plaintiff from his cell for further evaluation. This is

not enough to support a medical indifference claim against a corrections official.”),

reconsideration denied by 2019 WL 5303784 (N.D.N.Y. Oct. 21, 2019); Feliciano v. Anderson,

No. 15-CV-4106, 2017 WL 1189747, at *14 (S.D.N.Y. Mar. 30, 2017) (plaintiff failed to state a

claim against correctional officer, because “[c]orrections officers who defer to the judgment of

medical professionals are only liable if the plaintiff pleads facts demonstrating that the

‘nonmedical defendants should have challenged the medical professionals’ decisions’”); Nix v.

Lester, No. 16-CV-828, 2017 WL 3610576, at *8 (N.D.N.Y. Aug. 4, 2017) (recommending

dismissal of medical indifference claim against two corrections officers who were present during

allegedly inadequate medical evaluation, noting that these officers, as “non-medical

professionals, were entitled to rely on the opinion of medical staff ”), report and recommendation

adopted sub nom. by Nix v. Doe, 2017 WL 3601239 (N.D.N.Y. Aug. 21, 2017); Butler v. Smith,

No. 07-CV-431, 2008 WL 4186338, at *1, *6 (N.D.N.Y. Sept. 10, 2008) (dismissing medical

indifference claim against corrections sergeant who was present during allegedly inadequate

evaluation of plaintiff by medical staff where there were no allegations that corrections sergeant

“had any medical training, . . . [or] had any other reason to question the judgment of those

medical staff members and their treatment of plaintiff ”).

       For these reasons, Plaintiff’s medical indifference claims against Nurse Jane Doe #1 and

Catalano are dismissed pursuant to §§ 1915(e)(2)(B) and 1915A(b) for failure to state a claim

upon which relief may be granted.




                                                 14
      Case 9:20-cv-00245-LEK-DJS Document 13 Filed 09/08/20 Page 15 of 17



IV.    SERVICE OF THE AMENDED COMPLAINT

       Although Plaintiff’s medical indifference claims against Nurse Jane Doe #2, Nurse Jane

Doe #3, and Doctor John Doe have survived sua sponte review, Plaintiff is apparently unable to

identify these Doe defendants by name. The Clerk of the Court shall send a copy of the amended

complaint and this Memorandum-Decision and Order to the Schenectady County Attorney’s

Office. Pursuant to Valentin v. Dinkins, 121 F.3d 72 (2d. Cir. 1997) (per curiam), the Court

requests that the Schenectady County Attorney’s Office attempt to ascertain the full names of the

aforementioned Doe defendants.9 The Court also requests that the Schenectady County

Attorney’s Office, to the extent that it is able, identify these Doe defendants and provide

addresses where they can be served. The Schenectady County Attorney’s Office need not

undertake to defend or indemnify these individuals at this juncture. This order merely provides a

means by which Plaintiff may name and properly serve the defendants as instructed by the

Second Circuit in Valentin.

       The Court hereby directs the Schenectady County Attorney’s Office to produce the

information specified above, to the extent that it can, regarding Nurse Jane Doe #2, Nurse Jane

Doe #3, and Doctor John Doe within thirty (30) days of the filing date of this Memorandum-

Decision and Order. This information should be sent to the Clerk of the Court for the Northern

District of New York along with a copy of this Memorandum-Decision and Order, as well as to

Plaintiff at his address of record. Once this information is provided, the Clerk shall return this

file to the Court for further review.



       9
          In Valentin, 121 F.3d at 75-–75, the Second Circuit held that district courts must assist
pro se incarcerated litigants with their inquiry into the identities of unknown defendants.

                                                 15
      Case 9:20-cv-00245-LEK-DJS Document 13 Filed 09/08/20 Page 16 of 17



V.        CONCLUSION

          Accordingly, it is hereby

          ORDERED that the Clerk shall update the docket to identify the defendants as follows:

(1) Nurse Jane Doe #1; (2) Nurse Jane Doe #2; (3) Nurse Jane Doe #3; (4) Nurse Jane Doe #4;

(5) Nurse Jane Doe #5; (6) Doctor John Doe; (7) Corrections Sergeant Catalano; and (8)

Schenectady County; and it is further

          ORDERED that Plaintiff’s Fourteenth Amendment medical indifference claims asserted

against Nurse Jane Doe #2, Nurse Jane Doe #3, and Doctor John Doe SURVIVE sua sponte

review and require a response; and it is further

          ORDERED that Plaintiff’s remaining claims are DISMISSED without prejudice

pursuant to §§ 1915(e)(2)(B) and 1915A(b) for failure to state a claim upon which relief may be

granted; and it is further

          ORDERED that the Clerk shall TERMINATE Schenectady County, Nurse Jane Doe #1,

Nurse Jane Doe #4, Nurse Jane Doe #5, and Correction Sergeant Catalano as defendants; and it is

further

          ORDERED that the Clerk shall send a copy of the Amended Complaint and this

Memorandum-Decision and Order to the Schenectady County Attorney’s Office. To the extent

possible, the Schenectady County Attorney’s Office is hereby directed to produce the information

specified above regarding the identities of the Doe defendants within thirty (30) days of the

filing date of this Memorandum-Decision and Order. Upon receipt of a response from the

Schenectady County Attorney’s Office, as directed above, the Clerk shall return this file to the

Court for further review; and it is further


                                                   16
      Case 9:20-cv-00245-LEK-DJS Document 13 Filed 09/08/20 Page 17 of 17



        ORDERED that all pleadings, motions, and other documents relating to this action must

bear the case number assigned to this action and be filed with the Clerk of the United States

District Court, Northern District of New York, 7th Floor, Federal Building, 100 S. Clinton St.,

Syracuse, New York 13261-7367. Plaintiff must comply with any requests by the Clerk’s Office

for any documents that are necessary to maintain this action. All parties must comply with Local

Rule 7.1 of the Northern District of New York in filing motions; motions will be decided on

submitted papers, without oral argument, unless otherwise ordered by this Court. Plaintiff is also

required to promptly notify the Clerk’s Office and all parties or their counsel, in writing, of

any change in his address; his failure to do so will result in the dismissal of this action; and

it is further

        ORDERED that the Clerk serve a copy of this Memorandum-Decision and Order on

Plaintiff.

        IT IS SO ORDERED.

DATED:                    08 2020
                September __,
                Albany, New York

                                             LAWRENCE E. KAHN
                                             United States District Judge




                                                17
